    Case: 1:18-cv-03083 Document #: 345 Filed: 04/07/21 Page 1 of 4 PageID #:3521




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARY BILEK, individually and on behalf of
                                  )
others similarly situated,        )                    Case No. 1:18-cv-03083
                                  )
                 Plaintiff,       )
                                  )
       v.                         )
                                  )
NATIONAL CONGRESS OF EMPLOYERS, )                      Hon. Judge Charles R. Norgle, Sr.
INC., NATIONAL BENEFIT BUILDERS,  )                    Hon. Mag. Judge Jeffrey T. Gilbert
INC., ACCESSONE CONSUMER HEALTH, )
INC., HEALTH INSURANCE            )
INNOVATIONS, INC., and DOES 1-10, )
                                  )
                 Defendants.      )

                                  JOINT STATUS REPORT

         Pursuant to the Court’s Minute Entry of March 31, 2021 [Dkt. 342] following the

telephonic status hearing held that same day, the parties respectfully provide this joint status

report regarding the responses of National Congress of Employers, Inc. (“NCE”), National

Benefit Builders, Inc. (“NBBI”) and Access One Consumer Health, Inc. (“Access One”)

(collectively, “Defendants”), to plaintiff, Mary Bilek’s Third-Set of Discovery Requests (the

“Requests”).

         NCE provided responses to the Requests and document production on March 15, 2021

and will provide final supplementation of its document production in response to the Requests on

a rolling basis if necessary, but to be completed on or before April 26, 2021.

         NBBI and Access One shall provide responses and document production to the Requests

on or before April 26, 2021.

         The parties have engaged in extensive meet and confers concerning the Requests and

agree to meet and confer first, and in advance of any court filings, on any issues with respect to

4841-3537-7124.1   1
   Case: 1:18-cv-03083 Document #: 345 Filed: 04/07/21 Page 2 of 4 PageID #:3522




the parties’ production, and responses to discovery, including any issues with ESI. Plaintiff's

counsel expects to provide a draft ESI protocol this week for discussion between Plaintiff and

NCE, AccessOne, and NBBI, and the parties plan to engage in further discussions in the short

term to come to agreement as to whether an ESI protocol makes sense, and the scope and use of

custodians and search terms.




                                              2
  Case: 1:18-cv-03083 Document #: 345 Filed: 04/07/21 Page 3 of 4 PageID #:3523




NATIONAL CONGRESS OF EMPLOYERS, INC.                MARY BILEK, individually and
                                                    on behalf of others similarly
By: /s/ Josef Mysorewala                            situated
   Josef M. Mysorewala
   LAW OFFICE OF                                    By: /s/ Daniel Marovitch
   JOSEF M. MYSOREWALA, PLLC                           Alexander H. Burke
   2000 S. Dixie Hwy., Suite 112                       Daniel J. Marovitch
   Miami, FL 33133                                     BURKE LAW OFFICES, LLC
   Telephone: (305) 356-1031                           909 Davis St., Suite 500
   josefm@lawjmm.com                                   Evanston, IL 60201
   Counsel for NCE                                     Telephone: (312) 729-5288
                                                       aburke@burkelawllc.com
NATIONAL BENEFIT BUILDERS, INC., ACCESSONE             dmarovitch@burkelawllc.com
CONSUMER HEALTH, INC.                                  Counsel for Plaintiff

By: /s/ Josh Kantrow
   Josh M. Kantrow
   Steven P. Slayden
   Thomas M. Wolf
   LEWIS BRISBOIS BISGAARD & SMITH LLP
   550 W. Adams St., Suite 300
   Chicago, IL 60661
   Telephone: (312) 345-1718
   josh.kantrow@lewisbrisbois.com
   steven.slayden@lewisbrisbois.com
   thomas.wolf@lewisbrisbois.com

   Charles J. Messina
   Peter F. Berk
   Pro Hac Vice
   GENOVA BURNS LLC
   494 Broad St., 6th Floor
   Newark, NJ 07102
   Telephone: (973) 533-0777
   cmessina@genovaburns.com
   pberk@genovaburns.com
   Counsel for NBBI and AccessOne

   Counsel for NCE, NBBI, and AccessOne




                                          3
   Case: 1:18-cv-03083 Document #: 345 Filed: 04/07/21 Page 4 of 4 PageID #:3524




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 7, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                               /s/ Megan Duffy




                                                 4
